DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin

DATE:

June 6, 2014

FROM:

Cindy Mann
Director

SUBJECT: Nationwide CAHPS Survey of Adult Medicaid Enrollees

This informational bulletin describes a new nationwide survey of access to care and experiences
of care among adult Medicaid enrollees. The survey will be conducted in the fall of 2014 using a
modified version of the Adult Consumer Assessment of Healthcare Providers and Systems
(CAHPS®) Medicaid 5.0H questionnaire. This bulletin is intended to call your attention to the
next steps for states, as described below.
The CAHPS survey will provide states, other stakeholders, as well as CMCS, with uniform
national and state-specific data on the health care experiences of the non-institutionalized adult
Medicaid population, thus helping to inform quality improvement efforts. The survey will
produce measures of access, barriers to care, satisfaction with providers, and customer service
ratings, as well as indicators of the experiences of adult Medicaid enrollees who obtain care from
managed care or fee-for-service providers.
CMCS recognizes that some state Medicaid agencies and their contracted health plans currently
administer the CAHPS survey to adults covered by Medicaid. This effort is not intended to
interfere with any ongoing survey efforts by states. For states that pursue their own CAHPS
surveys in 2014, CMCS has developed standard procedures and will coordinate closely with
states to use sampling procedures that will avoid duplication with existing Medicaid CAHPS
survey efforts and prevent sampling any enrollee more than once.
Survey Sample and Administration
CMCS and its contractor, NORC at the University of Chicago (NORC), in collaboration with its
partner, Thoroughbred Research Group (a CAHPS certified vendor), will manage a sample
selection process intended to draw approximately 1.5 million adult Medicaid enrollees
nationwide for the CAHPS survey. To draw the nationwide sample, NORC will work with states
to obtain a sample of roughly 29,000 adult Medicaid enrollees from each state.
The CAHPS sample will be stratified into four subgroups of interest: 1) adults who are dually
eligible for Medicare and Medicaid; 2) adults who are not dually eligible but who are disabled;

Page 2 – &0&6,QIRUPDWLRQDO%XOOHWLQ
3) adults who are neither dually eligible nor disabled, and who are enrolled in a comprehensive
managed care organization; and 4) adults who are neither dually eligible nor disabled, and who
obtain care from a fee-for-service provider or are enrolled in a primary care case management
plan.
Recognizing that states’ sampling preferences will differ according to the unique characteristics
and circumstances facing each state, CMCS and NORC, in consultation with states, researchers,
and other experts, have developed several sampling options for states to consider. CMCS and
NORC will work with each state to determine the least burdensome method for obtaining the
sample. If a state believes that there are other feasible options, CMCS and NORC will work
with the state to explore these alternatives.
Pilot Test of Sampling Options
Starting in December 2013, CMCS and NORC began working with five states (Alabama,
Oregon, Rhode Island, Tennessee, and West Virginia) to pilot test the proposed sampling options
and to develop plans to mitigate any future survey challenges with regard to sample selection.
CMCS and NORC collaborated with staff and contractors from these states who are
knowledgeable about beneficiary surveys and state databases to assess methods and processes for
obtaining a sample of adult Medicaid enrollees in each state. In particular, the sampling pilot test
examined the feasibility of different sampling options, the secure transfer of information between
states, CMCS, and NORC, the ability of states to supply data to identify the four sub-groups of
interest, and the process to remove enrollees from the sample who were previously selected for a
state CAHPS survey.
Working with States: Next Steps
CMCS and NORC will begin holding a series of webinars with states during the summer months
to walk through the sampling options in-depth and to answer questions. NORC will also provide
technical assistance to states leading up to and during the sampling process.
If you have not already done so, please designate your state point of contact for this project by
emailing MedicaidCAHPS@norc.org. This will help CMCS and NORC know who to contact
about participation in the webinars and for other information sharing purposes. If you have any
questions or need additional information, please also do not hesitate to contact the Medicaid
CAHPS mailbox.
CMCS appreciates the interest states have demonstrated in ensuring the success of this survey
effort, as well as the broadly shared commitment to providing timely and accurate data to meet
the information needs of states, the federal government, and the general public.

